Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Thoreau et al., US 20170366807 A1, published on 2017-12-21, hereinafter Thoreau.
Mora et al., US 20200296356 A1, published on 2020-09-17, app. # 16815567, hereinafter ‘567.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Thoreau.
Regarding claim 1, Thoreau discloses a method of processing an image divided into a plurality of pixel blocks which are processed according to a processing sequence, (Thoreau: Abstract, Fig. 10A) the method comprising, for a current pixel block: 
determining an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; (Thoreau: S100 in Fig. 10A, [0087, 0153]. The application area is the area of the disclosed causal neighborhood or causal neighbor or causal zone (see Figs. 1 & 6-7 and [0005, 0048]))
performing a gradient analysis on at least one pixel of the application area; (Thoreau: S100 in Fig. 10A. “[0087] As mentioned before, the first step is to compute the gradient in the neighbor of the current block, for which a 2D window convolution (or filter) is applied on the pixels in the causal zone.” “[0088] … to assign gradient values to the neighboring pixels X to P shown in FIG. 6.” )
selecting, based on results of the gradient analysis, an intra prediction video coding mode among a plurality of intra prediction video coding modes usable for encoding and/or decoding the current block. (Thoreau: S200E in Fig. 10A. “[0157] In Step S200E, a “coding mode” is determined by comparing different predictions for the block to encode, the “difference” between the determined “coding mode” and the acquired “prediction direction or non-directional intra prediction mode” (MPM) is acquired, and the predicted block is acquired by applying the “coding mode”.” )
Regarding claim 2, Thoreau discloses the method according to claim 1, wherein the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting is based on at least one of the computed gradients. (Thoreau: Fig. 11 and [0165-0167]. “[0165] In Step S110, for each prediction direction “d”, the neighboring gradient values (“G.sub.d(y,x)”) in the causal neighborhood are computed.” G.sub.d(y,x) is computed using equation (5) (see [0089-0092]). The intensity of the pixel is I(y,x) in equation (5). “[0167] In Step S130, the one prediction direction or non-directional intra prediction mode is determined based on the energy values acquired for the respective prediction directions from the repetitious loop process of Steps S110-S120.”)
Regarding claim 3, Thoreau discloses the method according to claim 1, performed by a processor of an image encoder, and further comprising, at the image encoder: encoding, via the processor, the current block according to the selected intra prediction video coding mode. (Thoreau: S200E in Fig. 10A, Fig. 15, and [0207, 0209]. “[0157] In Step S200E, a “coding mode” is determined by comparing different predictions for the block to encode, the “difference” between the determined “coding mode” and the acquired “prediction direction or non-directional intra prediction mode” (MPM) is acquired, and the predicted block is acquired by applying the “coding mode”. Then, a residual error between the current block to encode and the predicted block is acquired, and the acquired residual error and the “difference” are encoded to be sent out.”)
Regarding claim 4, Thoreau discloses the method according to claim 1, performed by a processor of an image decoder, and further comprising, at the image decoder: decoding, via the processor, the current block according to the selected intra prediction video coding mode. (Thoreau: S200D in Fig. 10B, Fig. 16, and [0207, 0209]. “[0163] In Step S200D of FIG. 10B, the “difference” sent out from the encoder side is decoded to acquire the “coding mode” with the help of the acquired “prediction direction or non-directional intra prediction mode” (MPM). For example, the “coding mode” is acquired by applying the decoded “difference” to the MPM. Then, the predicted block is acquired by applying the thus acquired “coding mode”. Then, the residual error sent out from the encoder side is decoded, and the decoded residual error is added to the acquired predicted block to acquire the current decoded block.”)
Regarding claim 5, Thoreau discloses the method according to claim 1, wherein when the method is performed by a processor of an image encoder, the method further comprises, at the image encoder: encoding, via the processor, the current block according to the selected intra prediction video coding mode, wherein when the method is performed by a processor of an image decoder, the method further comprises, at the image decoder: decoding, via the processor, the current block according to the selected intra prediction video coding mode, and wherein the plurality of intra prediction video coding modes is used at the image encoder for encoding the current block, and is used at the decoder for decoding the current block. (Thoreau: S200E in Fig. 10A, S200D in Fig. 10B, Figs. 15-16, and [0157, 0163, 0207, 0209].)
Regarding claim 6, Thoreau discloses the method according to claim 1, wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel. (Thoreau: [0087-0102]. For example, the value of Gd is the estimated magnitude and d is the estimate orientation.)
Regarding claim 7, Thoreau discloses the method according to claim 1, wherein the performing the gradient analysis comprises: generating respective estimates of derivatives of an intensity level at the at least one pixel in the horizontal and vertical Thoreau: [0087-0102], particularly [0099]. Fig. 5 shows different filters used for vertical (F0)/horizontal (F1) predictions.)
Regarding claim 8, Thoreau discloses the method according to claim 2, wherein the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes. (Thoreau: [0087-0102]. Each gradient Gd in equation (5) is associated with or mapped to a mode d among the plurality of intra prediction video coding modes.)
Regarding claim 9, Thoreau discloses the method according to claim 8, wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel, (Thoreau: [0087-0102]. See discussions in claim 6.) and wherein the mapping is performed by mapping the second gradient value to a directional intra prediction mode among the plurality of intra prediction video coding modes. (Thoreau: [0087-0102]. The orientation d in each gradient Gd of equation (5) is associated with or mapped to a directional intra prediction mode d among the plurality of intra prediction video coding modes.)
Regarding claim 10, Thoreau discloses the method according to claim 1, wherein the selecting the intra prediction video coding mode further comprises: determining respective weight values for several intra prediction modes among the plurality of intra prediction video coding modes, based on gradients computed for pixels Thoreau: [0112-0121]. The claimed “weight” is interpreted as the disclosed gradient energy.)
Regarding claim 11, Thoreau discloses the method according to claim 10, 
wherein the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting is based on at least one of the computed gradients, (Thoreau: Fig. 11 and [0165-0167]. See discussions regarding claim 2.)
wherein the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes, (Thoreau: [0087-0102]. See discussions regarding claim 8) and wherein the weight value for an intra prediction video coding mode is determined based on the one or more computed gradient mapped to the intra prediction video coding mode. (Thoreau: [0112-0121]. The claimed “weight” is interpreted as the disclosed gradient energy.)
Regarding claim 12, Thoreau discloses the method according to claim 10, 
wherein the performing the gradient analysis further comprises: computing a first gradient value representing an estimate magnitude of the directional change of the intensity at the at least one pixel, and a second gradient value representing an estimate orientation of the directional change of the intensity at the at least one pixel, (Thoreau: [0087-0102]. See discussions in claim 6.
wherein the performing the gradient analysis comprises: for at least one pixel of the application area, computing a gradient representing a directional change of an intensity at the pixel, and wherein the selecting is based on at least one of the computed gradients, (Thoreau: Fig. 11 and [0165-0167]. See discussions regarding claim 2.) 
wherein the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes, (Thoreau: [0087-0102]. See discussions regarding claim 8) and 
wherein the weight value for an intra prediction video coding mode is determined by combining respective first gradient values of computed gradients mapped to the intra prediction video coding mode. (Thoreau: [0112-0121]. The claimed “weight” is interpreted as the disclosed gradient energy. For example, equations 12-14 show that the energy (i.e., weight) value Ed is a summation of respective first gradient values (i.e., magnitudes) of computed gradients mapped to the intra prediction video coding mode d.)
Regarding claim 13, Thoreau discloses the method according to claim 10, wherein the intra prediction video coding mode is selected based on its weight value. (Thoreau: [0123-0135]. Again, the claimed “weight” is interpreted as the disclosed gradient energy. For H264, the intra prediction video coding mode is selected based on its energy (i.e., weight) value as shown in equation (19). For HEVC, two solutions are provided in [0129} and [0133] respectively, where the intra prediction video coding mode is selected based on its energy (i.e., weight) value.)
Claims 14 and 16-18 are the apparatus (Thoreau: Figs. 15-16 and [0207]) claims, respectively, corresponding to the method claims 1-2 and 6-7. Therefore, since claims 14 and 16-18 are similar in scope to claims 1-2 and 6-7, claims 14 and 16-18 are rejected on the same grounds as claims 1-2 and 6-7.
Claims 15 and 19-20 are the computer-readable medium (Thoreau: [0209]) claims, respectively, corresponding to the method claims 1-2 and 6. Therefore, since claims 15 and 19-20 are similar in scope to claims 1-2 and 6, claims 15 and 19-20 are rejected on the same grounds as claims 1-2 and 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1-10, and 13-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8-16 and 18-20 of the copending application 16815567.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the copending application ‘567.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims of 16584144
Claims of 16815567
1. A method of processing an image divided into a plurality of pixel blocks which are processed according to a processing sequence, the method comprising, for a current pixel block: determining an application area comprising a set of pixels in blocks 




9. The method according to claim 1, performed by a processor of an image encoder, and further comprising, at the image encoder: encoding, via the processor, the current pixel block according to the at least one intra prediction video coding mode selected based on the gradient analysis.
4. The method according to claim 1, performed by a processor of an image decoder, and further comprising, at the image decoder: decoding, via the processor, the current block according to the selected intra prediction video coding mode.
10. The method according to claim 1, performed by a processor of an image decoder, and further comprising, at the image decoder: decoding, via the processor, the current pixel block according to the at least one intra prediction video coding mode selected based on the gradient analysis.
5. The method according to claim 1, wherein when the method is performed by a processor of an image encoder, the 

11. The method according to claim 9, wherein the at least one intra prediction video coding mode selected based on the gradient analysis is used at the image encoder for encoding the current block, and is used at the decoder for decoding the current block.



13. The method according to claim 1, wherein the performing the gradient analysis comprises: generating respective estimates of derivatives of an intensity level at the at least one pixel in the horizontal and vertical directions by performing a convolution of a source matrix of pixels of the image with horizontal and vertical filter matrices, respectively.
8. The method according to claim 2, wherein the selecting the intra prediction video coding mode comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes.
14. The method according to claim 8, wherein the selecting the at least one intra prediction video coding mode based on the gradient analysis comprises: for the at least one pixel of the application area, mapping the computed gradient to an intra prediction mode among the plurality of intra prediction video coding modes.
9. The method according to claim 8, wherein the performing the gradient 

15. The method according to claim 12, wherein the mapping is performed by mapping the second gradient value to a directional intra prediction mode among the plurality of intra prediction video coding modes.
(claim 15 also anticipates the parent claims 2 and 8 of instant application)



18. The method according to claim 16, wherein at least one of the at least one intra prediction video coding mode selected based on the gradient analysis is selected based on its weight value.
14. An apparatus, the apparatus comprising a processor and a memory operatively coupled to the processor, wherein the processor is configured to, for a current pixel block of an image divided into a plurality of pixel blocks which are processed according to a processing sequence: determine an application area comprising a set of pixels in blocks preceding the current block in the processing sequence; perform a gradient analysis on at least one pixel of the application area; and select, based on results of the gradient analysis, an intra prediction video coding mode among a 





The dependent claims 11-12 and 16-20 are rejected as being obvious over the claims 10 and 14-15 of the copending application ‘567 in view of the art of record relied upon in the rejections above, as applied to the claims above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kau et al. , "A Gradient Intensity-Adapted Algorithm With Adaptive Selection Strategy for the Fast Decision of H.264/AVC Intra-Prediction Modes," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 25, no. 6, pp. 944-957, June 2015, doi: 10.1109/TCSVT.2014.2369691.

    PNG
    media_image1.png
    554
    711
    media_image1.png
    Greyscale

Joshi et al. (US 20190335199 A1): Coding a block of a video frame using an intra-prediction mode is disclosed. A method includes selecting first neighboring pixels, generating second pixels for use along a second edge that is opposite the first edge of the block, and generating a prediction block that includes predicted pixels. The first neighboring pixels are peripheral to the block along a first edge of the block. The second pixels are generated using third neighboring pixels that are peripheral to a third edge of the block. The third edge is different from the first edge and the second Abstract)

    PNG
    media_image2.png
    438
    769
    media_image2.png
    Greyscale

Bordes et al. (US 20120269263 A1): “[0064] During a step 10, coding parameters Pc are determined for the current block Bc. For example, the coding parameters are a prediction mode (for example INTER/INTRA mode, type of partitioning), possibly motion data (for example motion vector, reference image index). It is known in order to determine such coding parameters Pc to select among the set of possible parameters the set of parameters that minimise for the current block Bc a function of bitrate-distortion type. The retained set of parameters is that which offers the best coding cost/distortion compromise. Such a method is relatively costly. It is also known to determine such coding parameters Pc by pre-selecting a certain number of parameters according to an a priori analysis of the current block Bc. For example, the INTRA prediction mode can be selected according to an analysis of directional gradients in the blocks neighboring the current block Bc. In fact, if the analysis of directional gradients shows the presence in these blocks of strong horizontal gradients, this indicates the presence of vertical lines. In this case, a vertical INTRA prediction mode is preferred. The invention is in no way limited by the method used to determine the coding parameters Pc. Any method is suitable.”
Paz (US 8559512 B2): A system, processor, and method are provided for encoding a data block, for example, of digital data. A processor may, from among a plurality of intra frame encoding modes each having a different direction for extrapolating already encoded pixels adjacent to the block, select an intra coding mode having a direction that most closely matches a direction of minimum pixel value change of the block. The processor may compute a predicted intra frame encoding residual data for the block associated with the selected mode based on the difference between the direction of the selected intra frame encoding mode and the direction of minimum pixel value change of the block. The processor may compute inter frame encoding residual data and compare the intra and inter frame encoding residual data. The processor may compress the data block using the intra or inter frame encoding having the smaller residual data. (Abstract)

    PNG
    media_image3.png
    321
    536
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    555
    499
    media_image4.png
    Greyscale

Liu et al. (US 20170272745 A1): “[0005] The second step is to derive the intra predictor from neighboring reference samples according to one intra prediction mode selected from the 35 intra prediction modes. If an angular mode is selected, the value of each sample in the current block is predicted by extrapolating the samples from the reference samples according to the prediction direction of the selected angular mode. The value of each sample in the current block is calculated assuming an amplitude surface with a horizontal and vertical smooth gradient derived from the boundaries samples of the neighboring blocks if Planar mode is selected. The value 
Cote et al. (US 20160014421 A1): [0178] Another stage of a video encoding pipeline that may make use of a determination that a given macroblock is likely to represent a portion of a video frame that contains text (or that there is a dominant gradient direction in the macroblock) is an intra-estimation stage, such as that described above. In some embodiments, an indication of the result of such a determination may be used as an input to bias the selection of a prediction mode in the intra-estimation stage (e.g., to bias certain directions based on the presence of a dominant gradient direction). As noted above, in intra-estimation, for each prediction mode in the current block, the cost of the current mode is evaluated by creating a prediction block from neighbor pixels, computing a mode cost, and comparing the mode cost to a minimum cost for that block. Once all prediction modes are evaluated and the best mode is determined, reconstruction may be performed for the best mode so that reconstructed pixels can be used to predict future blocks within the macroblock. The intra estimation component may then pass best intra mode information to a mode decision stage (such as mode decision 1620 illustrated in FIG. 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669